Dismissed and Memorandum Opinion filed September 23, 2004








Dismissed and Memorandum Opinion filed September 23,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00467-CV
____________
 
PETER J. LAVALLE,
Appellant
 
V.
 
PAUL H.
LAVALLE, Individually and d/b/a PAUL HOUSTON LAVALLE, P.C. 
and/or d/b/a PAUL HOUSTON LAVALLE &
ASSOCIATES, P.C., and PAUL HOUSTON LAVALLE, P.C., Appellees
 

 
On Appeal from the
10th District Court
Galveston County,
Texas
Trial Court Cause
No. 01CV0383
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 7, 2004.
On September 17, 2004, the parties filed an agreed motion to
dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 23, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.